         Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 1 of 20



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

 SUSAN HALL,

                        Plaintiff,
                        v.                                Case No: 1:20-cv-2436 (LGS)
 SAMANTHA REAY, in her capacity as
 personal representative of the Estate of
 Robert M. Adelman,

                        Defendant.

              PLAINTIFF’S ANSWER TO DEFENDANT’S COUNTERCLAIM

       Plaintiff, Counterclaim-Defendant Susan Hall (“Plaintiff” or “Hall”) hereby responds to

the Counterclaim of Defendant, Counterclaim-Plaintiff Samantha Reay (“Defendant” or “Reay”)

as follows:

       1.      Hall states that Paragraph 1 incorporates and adopts Defendant’s Answer and

Affirmative Defenses to the Complaint and requires no responsive pleading.


                                      I. INTRODUCTION

       2.      Hall denies the allegations in Paragraph 2, except admits that this case involves a

copyright dispute between Hall and Adelman, that Hall and Adelman were collaborators, and

that Adelman photographed the early Civil Rights Movement.

       3.      Hall states that she lacks knowledge or information sufficient to form a belief as

to the truth or falsity of the allegations in Paragraph 3, except admits that she met Adelman in

New York.

       4.      Hall denies the allegations in the first sentence of Paragraph 4, except admits that

Adelman and Hall formed Prairie House Inc. in 1971. Hall denies the allegations in the second
            Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 2 of 20



sentence of Paragraph 4, except admits that Adelman took photographs for the books and Hall

wrote and edited the text.

       5.       Hall denies the allegations in Paragraph 5, except admits that Hall and Adelman

ultimately stopped packaging works through Prairie House Inc.

       6.       Hall denies the allegations in the first sentence of Paragraph 6, except admits that

in 1996, she filed a claim against Adelman in small claims court in New York for monies owed

to her by Adelman. Hall denies the allegations in the second sentence of Paragraph 6, and refers

to the docket and filings in the 1996 case for their contents.

       7.       Hall denies the allegations in Paragraph 7, except admits that, at various times in

and after 1996, she has made demands for an accounting based on Adelman’s use of works in

which Hall holds a joint copyright.

       8.       Hall denies the allegations in the first sentence of Paragraph 8, except admits that

she has made various filings and appeared pro se in the Adelman Estate’s probate proceeding to

demand money that is owed to her. Hall denies the allegations in the second sentence of

Paragraph 8, and refers to the docket and filings in the Florida probate proceeding for their

contents.

       9.       Hall denies the allegations in Paragraph 9, except admits that she filed this action,

seeking a declaratory judgment that she holds a joint copyright in Adelman’s photographs that

were part of the Books, and an accounting of profits from these photographs, and refers to the

Complaint for its contents.

       10.      Hall denies the allegations in Paragraph 10, except admits that she seeks a

declaratory judgment that she holds a joint copyright in certain photographs, and for an
            Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 3 of 20



accounting of any profits from the use of such photographs, and refers to the Complaint for its

contents.

                                       II. THE PARTIES
       11.      Hall states that the allegations in Paragraph 11 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall admits

that Ms. Reay is the personal representative of the Estate of Robert M. Adelman, and refers to

28 U.S.C. § 1332 for its contents.

       12.      Hall admits the allegations in Paragraph 12.

                              III. JURISDICTION AND VENUE
       13.      Hall states that the allegations in Paragraph 13 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall refers to

28 U.S.C. §§ 1331 and 1338 for their contents.

       14.      Hall states that the allegations in Paragraph 14 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall refers to

28 U.S.C. § 1367 for its contents.

       15.      Hall states that the allegations in Paragraph 15 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall admits

the allegations.
         Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 4 of 20




                                 IV. FACTUAL BACKGROUND

   A. Adelman’s Photography Career
       16.       Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 16, except admits that Adelman photographed the early

Civil Rights Movement.

       17.       Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 17, except admits that Adelman photographed the early

Civil Rights Movement.

       18.       Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 18, except admits that Adelman photographed people and

events of social significance.

       19.       Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 19, except admits that Adelman photographed people and

events of social significance.

       20.       Hall denies the allegations of Paragraph 20, except states that she lacks

knowledge or information sufficient to form a belief as to Adelman’s relationship with other

collaborators.

       21.       Hall denies the allegations in Paragraph 21, except admits that Hall and Adelman

began collaborating in 1970.

   B. The Books
       22.       Hall denies the allegations in Paragraph 22, except admits that she and Adelman

created a book in 1970 entitled On and Off the Street that was published by Viking Press.
         Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 5 of 20



       23.     Hall denies the allegations in Paragraph 23, except admits that in or around 1971,

Adelman and Hall formed a packaging company, Prairie House Inc., which packaged works that

Adelman and Hall created, including Down Home (1972), Gentlemen of Leisure, A Year in the

Life of a Pimp (1972), Street Smart (1972), Ladies of the Night: Streetwalking, Madames,

Massaging, Call Girls, Tricks, Partying, Hookers (1973), and Out of Left Field: Willie Stargell

and the Pittsburgh Pirates (1976).

       24.     Hall denies the allegations in Paragraph 24, except admits that certain of the

photographs in Down Home are photographs that Mr. Adelman captured for and included in an

article for Look magazine.

       25.     Hall denies the allegations in Paragraph 25, except admits that certain of the

photographs in Down Home are photographs that Mr. Adelman captured for and included in an

article for Look magazine.

       26.     Hall denies the allegations in Paragraph 26.

       27.     Hall denies the allegations in Paragraph 27, except admits that Hall’s

contributions to the Books included editing the text of the Books and providing captions and

context to describe the photographs, admits that Adelman took the photographs for the Books,

and refers to the cover and title pages of the Books for their contents.

       28.     Hall denies the allegations in the first sentence of Paragraph 28, except admits

that certain of the photographs in Down Home are photographs that Mr. Adelman captured for

and included in an article for Look magazine. Hall denies the allegations in the second sentence

of Paragraph 28, except admits that Hall and Adelman collaborated on the subjects of the Books.

Hall denies the allegations in the third sentence of Paragraph 28.
         Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 6 of 20



        29.       Hall states that she lacks knowledge or information sufficient to form a belief as

to the truth or falsity of the allegations in Paragraph 29, and that certain of the allegations in

Paragraph 29 contain conclusions of law as to which no responsive pleading is necessary.

        30.       Hall denies the allegations in Paragraph 30, except admits that her contributions

the Books included interviewing subjects and providing and editing text for the Books.

        31.       Hall denies the allegations in Paragraph 31, except admits that she and Adelman

filed copyright registrations for each of the Books, and refers to the copyright registrations for

their contents.

        32.       Hall denies the allegations in Paragraph 32.

        33.       Hall denies the allegations in Paragraph 33.

        34.       Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 34.

        35.       Hall denies the allegations in Paragraph 35, except admits that Hall and Adelman

stopped packaging works through Prairie House after 1976.

        36.       Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 36.

        37.       Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 37.
         Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 7 of 20




    C. Hall’s Demands for Monies
        38.     Hall denies the allegations in Paragraph 38, except admits that she filed a

complaint in small claims court in New York in 1996, and refers to the docket and filings in that

case for their contents.

        39.     Hall denies the allegations in Paragraph 39, and refers to the New York City civil

court docket, filings and orders for their contents.

        40.     Hall denies the allegations in Paragraph 40, except admits that she commenced

the instant action in 2020.

        41.     Hall denies the allegations in Paragraph 41, and refers to the contents of any

letters, faxes and emails for their contents.

        42.     Hall denies the allegations in Paragraph 42, and refers to the May 19, 2004 letter

for its contents.

        43.     Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 43.

        44.     Hall denies the allegations in Paragraph 44.

        45.     Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 45.

        46.     Hall denies the allegations in Paragraph 46, except admits that she sought

information regarding the republication of Gentlemen of Leisure, and refers to any

communications between Hall and Adelman for their contents.

        47.     Hall denies the allegations in Paragraph 47.
         Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 8 of 20



       48.     Hall denies the allegations in Paragraph 48.

       49.     Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 49.

       50.     Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 50.

   D. Adelman’s Sale of His Print Archive
       51.     Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 51.

       52.     Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 52, except admits that Adelman and Leavitt knew each

other for years and that Leavitt worked as a lawyer.

       53.     Hall lacks knowledge and information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 53.

       54.     Hall lacks knowledge and information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 54.

       55.     Hall denies the allegations in Paragraph 55, except states that she lacks

knowledge and information sufficient to form a belief as to the contents of Adelman’s

correspondence with Mitchell, and further states that certain of the allegations in Paragraph 55

contain conclusions of law as to which no responsive pleading is necessary.

   E. The Probate Proceeding and Hall’s Unauthorized Conduct
       56.     Hall admits the allegations in Paragraph 56.
            Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 9 of 20



        57.     Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 57, and refers to the docket and filings in the Probate

Proceeding for their contents.

        58.     Hall denies the allegations in Paragraph 58, except admits that she has made

various filings and appeared pro se in the Probate Proceeding to demand money that is owed to

her, and refers to the docket and filings in the Probate Proceeding for their contents.

        59.     Hall denies the allegations in Paragraph 59, and refers to the motion for its

contents.

        60.     Hall denies the allegations in Paragraph 60, except admits that she has made

various filings in the Probate Proceeding, and refers to such filings for their contents.

        61.     Hall denies the allegations in the first sentence of Paragraph 61, except admits

that she has posted photographs, including some photographs taken by Adelman, on the Website.

Hall denies the allegations in the second sentence of Paragraph 61, and refers to the Website for

its contents.

        62.     Hall admits the allegations in the first sentence of Paragraph 62. The allegations

in the second sentence of Paragraph 62 contain conclusions of law as to which no responsive

pleading is necessary, but to the extent a response is required, Hall denies the allegations, and

refers to the Website for its contents.

        63.     The allegations in Paragraph 63 contain conclusions of law as to which no

responsive pleading is necessary, but to the extent a response is required, Hall denies the

allegations, and refers to any postings on Amazon.com for their contents.
           Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 10 of 20



       64.      The allegations in Paragraph 64 contain conclusions of law as to which no

responsive pleading is necessary, but to the extent a response is required, Hall denies the

allegations, and refers to the Amazon listings for their contents.

       65.      Hall denies the allegations in Paragraph 65, and refers to the E-Book for its

contents.

       66.      The allegations in Paragraph 66 contain conclusions of law as to which no

responsive pleading is necessary. To the extent an answer is required, Hall denies the

allegations, and refers to the E-Book for its contents.

       67.      The allegations in Paragraph 67 contain conclusions of law as to which no

responsive pleading is necessary. To the extent a response is required, Hall denies the

allegations in Paragraph 67, except admits that Generation Trust bears the same mailing address

as Hall.

       68.      Hall denies the allegations in Paragraph 68.

       69.      Hall lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations in Paragraph 69, and refers to the Florida probate court’s order for its

contents.

       70.      Hall denies the allegations in Paragraph 70, and refers to Reay’s filings for their

contents.

       71.      Hall denies the allegations in Paragraph 71, except admits that she filed the

Complaint for a declaratory judgment that Ms. Hall holds a joint copyright in certain

photographs, and for an accounting of any profits from the use of such photographs, and refers to

the Complaint for its contents.
        Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 11 of 20



       72.     Hall denies the allegations in Paragraph 72, except admits that she filed an

objection to Reay’s petitions in the Probate Proceeding, and refers to that filing for its contents.

       73.     Hall denies the allegations in Paragraph 73, and refers to the Complaint for its

contents.

       74.     Hall denies the allegations in Paragraph 74, except states that she lacks

knowledge or information sufficient to form a belief as to the details of the sale, and admits that

she seeks her share of profits from Adelman’s sale of photographs in which Hall holds a joint

copyright.

       75.     The allegations in Paragraph 75 contain conclusions of law as to which no

responsive pleading is necessary, but to the extent a response is required, Hall denies the

allegations in Paragraph 75, and refers to Defendant’s Counterclaim for its contents.

                                   FIRST COUNTERCLAIM
               (Declaratory Judgment Regarding the Individual Photographs)

       76.     Hall incorporates and restates by reference each response to the allegations in

each of the preceding paragraphs as if fully set forth herein.

       77.     Hall states that the allegations in Paragraph 77 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall refers to

Defendant’s Counterclaim for its contents.

       78.     Hall states that the allegations in Paragraph 78 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall admits

the allegations.
        Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 12 of 20



        79.     Hall states that the allegations in Paragraph 79 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

        80.     Hall states that the allegations in Paragraph 80 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall states

that she admits the allegations in Paragraph 80.

        81.     Hall denies the allegations in Paragraph 81, except admits that Adelman took the

photographs for the Books and that Hall’s contributions to the Books included editing the text of

the Books.

        82.     Hall admits the allegations in Paragraph 82.

        83.     Hall denies the allegations in Paragraph 83.

        84.     Hall denies the allegations in Paragraph 84.

        85.     Hall denies the allegations in Paragraph 85.

        86.     Hall states that she lacks knowledge or information sufficient to form a belief as

to the truth or falsity of the allegations in Paragraph 86, and that certain of the allegations in

Paragraph 86 contain conclusions of law as to which no responsive pleading is necessary.

        87.     Hall states that the allegations in Paragraph 87 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

        88.     Hall states that the allegations in Paragraph 88 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.
        Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 13 of 20



       89.     Hall states that the allegations in Paragraph 89 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

       90.     Hall states that the allegations in Paragraph 90 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

       91.     Hall states that the allegations in Paragraph 91 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

                                  SECOND COUNTERCLAIM
                                (Violation of 17 U.S.C. § 1202(a))

       92.     Hall incorporates and restates by reference each response to the allegations in

each of the preceding paragraphs as if fully set forth herein.

       93.     Hall states that the allegations in Paragraph 93 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

       94.     Hall denies the allegations in Paragraph 94, except admits that she posted a

photograph of Martin Luther King Jr. taken by Adelman, and refers to the Website for its

contents.

       95.     Hall states that the allegations in Paragraph 95 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations, and refers to the Website for its contents.
        Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 14 of 20



       96.     Hall states that the allegations in Paragraph 96 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall refers to

17 U.S.C. § 1202 for its contents.

       97.     Hall states that the allegations in Paragraph 97 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations, and refers to the Website for its contents.

       98.     Hall states that the allegations in the first sentence of Paragraph 98 contain

conclusions of law as to which no responsive pleading is necessary, but to the extent a response

is required, Hall denies the allegations. Hall states that she lacks knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations in the second sentence of

Paragraph 98, except admits that she and Adelman had not met in 1963.

       99.     Hall states that the allegations in Paragraph 99 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations, and refers to the Website for its contents.

       100.    Hall states that the allegations in Paragraph 100 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations, and refers to the Website for its contents.

       101.    Hall states that the allegations in Paragraph 101 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

       102.    Hall states that the allegations in Paragraph 102 contain conclusions of law as to

which no responsive pleading is necessary, and refers to 17 U.S.C. § 1202(a) for its contents.
        Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 15 of 20



       103.    Hall states that the allegations in Paragraph 103 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

       104.    Hall states that the allegations in Paragraph 104 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations, and refers to 17 U.S.C. §§ 1202 and 1203 for their contents.

                                    THIRD COUNTERCLAIM
                                (Violation of 17 U.S.C. § 1202(b))

       105.    Hall incorporates and restates by reference each response to the allegations in

each of the preceding paragraphs as if fully set forth herein.

       106.    Hall states that the allegations in Paragraph 106 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall admits

the allegations in Paragraph 106.

       107.    Hall admits the allegations in Paragraph 107.

       108.    Hall denies the allegations in Paragraph 108, and refers to any listings on

Amazon.com for their contents.

       109.    Hall denies the allegations in Paragraph 109, and refers to the listings on

Amazon.com for their contents.

       110.    Hall states that the allegations in Paragraph 110 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations, and refers to the E-Books for their contents.
        Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 16 of 20



       111.    Hall denies the allegations in Paragraph 111, and refers to the E-Book for its

contents.

       112.    Hall states that the allegations in Paragraph 112 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations, and refers to the E-Books for its contents.

       113.    Hall states that the allegations in Paragraph 113 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations, and refers to the E-Book for its contents.

       114.    Hall denies the allegations in Paragraph 114, and refers to the E-Book for its

contents.

       115.    Hall states that the allegations in Paragraph 115 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall admits

the allegations.

       116.    Hall denies the allegations in Paragraph 116, and refers to the E-Book for its

contents.

       117.    Hall states that the allegations in Paragraph 117 contain conclusions of law as to

which no responsive pleading is necessary, and refers to 17 U.S.C. § 1202 for its contents.

       118.    Hall states that the allegations in Paragraph 118 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.
        Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 17 of 20



       119.    Hall states that the allegations in Paragraph 119 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

       120.    Hall states that the allegations in Paragraph 120 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

       121.    Hall states that the allegations in Paragraph 121 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

       122.    Hall states that the allegations in Paragraph 122 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

       123.    Hall states that the allegations in Paragraph 123 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

       124.    Hall states that the allegations in Paragraph 124 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall refers to

17 U.S.C. §§ 1202 and 1203 for their contents.

                                 FOURTH COUNTERCLAIM
                                           (Accounting)

       125.    Hall incorporates and restates by reference each response to the allegations in

each of the preceding paragraphs as if fully set forth herein.
        Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 18 of 20



        126.    Hall states that the allegations in Paragraph 126 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall admits

the allegations.

        127.    Hall states that the allegations in Paragraph 127 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

        128.    Hall denies the allegations in Paragraph 128, and refers to any listings on

Amazon.com for their contents.

        129.    Hall states that the allegations in Paragraph 129 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations, and refers to the E-Book and any listing on Amazon.com for their contents.

        130.    Hall states that the allegations in Paragraph 130 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall denies

the allegations.

        131.    Hall states that the allegations in Paragraph 131 contain conclusions of law as to

which no responsive pleading is necessary, but to the extent a response is required, Hall refers to

Defendant’s Counterclaim for its contents.

                                          JURY DEMAND
                Hall states that Defendant’s jury demand requires no responsive pleading.

                                     PRAYER FOR RELIEF
                No responsive pleading is required in connection with Defendant’s Prayer for

Relief, but Hall denies that Defendant is entitled to any of the relief set forth therein.
        Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 19 of 20



                                     AFFIRMATIVE DEFENSES

                                  FIRST AFFIRMATIVE DEFENSE
               The Counterclaim and each cause of action alleged therein fail to state any claim

upon which relief may be granted.

                               SECOND AFFIRMATIVE DEFENSE
               One or more of Defendant’s purported claims for relief are barred by the

applicable statute of limitations.

                                  THIRD AFFIRMATIVE DEFENSE
               One or more of Defendant’s purported claims for relief are barred in whole or in

part by the doctrine of laches.

                               FOURTH AFFIRMATIVE DEFENSE
               One or more of Defendant’s purported claims for relief are barred in whole or in

part by the doctrine of acquiescence.

                                  FIFTH AFFIRMATIVE DEFENSE
               One or more of Defendant’s purported claims for relief are barred by the doctrine

of equitable estoppel.
        Case 1:20-cv-02436-LGS Document 26 Filed 06/23/20 Page 20 of 20



                                 SIXTH AFFIRMATIVE DEFENSE
               One or more of Defendant’s purported claims for relief are barred by the doctrine

of waiver, express or implied.




DATED: June 23, 2020

                                             CRAVATH, SWAINE & MOORE LLP,

                                                by
                                                             /s/ Charles E. Loeser
                                                                Charles E. Loeser
                                                     Worldwide Plaza
                                                       825 Eighth Avenue
                                                           New York, NY 10019
                                                               (212) 474-1000
                                                                  cloeser@cravath.com

                                                        Attorneys for Plaintiff Susan Hall
